Exhibit 10(i).36
 

           
 
EXECUTION COPY
 
                 

 


SEVENTH SUPPLEMENT AND FORBEARANCE AGREEMENT
TO THE
MASTER CREDIT AGREEMENT


THIS SEVENTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO MASTER CREDIT AGREEMENT
(“Seventh Supplement”) is made and effective as of the 1st day of February, 2011
(“Effective Date”) by and among NEDAK ETHANOL, LLC, a Nebraska limited liability
company (“Borrower”), and AGCOUNTRY FARM CREDIT SERVICES, FLCA (formerly Farm
Credit Services of Grand Forks, FLCA) (“Lender”).


R E C I T A L S


A.           Borrower and Lender have entered into that certain Master Credit
Agreement dated as of February 14, 2007 (the “Master Credit Agreement”), that
certain First Supplement to Master Credit Agreement dated as of February 14,
2007 (the “First Supplement”), that certain Second Supplement to Master Credit
Agreement dated as of February 14, 2007 (the “Second Supplement”), that certain
Third Supplement and Forbearance Agreement to Master Credit Agreement dated as
of April 11, 2008 (the “Third Supplement”), that certain Fourth Supplement and
Forbearance Agreement to Master Credit Agreement dated as of March 29, 2009 (the
“Fourth Supplement”), that certain Fifth Supplement and Forbearance Agreement to
Master Credit Agreement dated as of September 30, 2009 (the “Fifth Supplement”),
and that certain Sixth Supplement and Forbearance Agreement to Master Credit
Agreement dated July 30, 2010 (the “Sixth Supplement” and together with the
Master Credit Agreement, First Supplement, Second Supplement, Third Supplement,
Fourth Supplement, the Fifth Supplement and this Seventh Supplement, as amended,
replaced, restated, modified, or supplemented from time to time, the “Master
Agreement”), pursuant to which the Lender has extended certain credit facilities
and accommodations to Borrower under the terms and conditions set forth in the
Master Agreement.  Capitalized terms not defined in this Seventh Supplement
shall have the meaning provided in the Master Agreement.


B.           Borrower and Lender are parties to that certain Construction and
Term Loan Note dated February 14, 2007, in the original aggregate principal
amount of Forty-two Million Five Hundred Thousand Dollars ($42,500,000) (as may
be amended, modified or restated from time to time, the “Note”).


C.           The Master Agreement required Borrower to obtain mechanical
completion, as defined in the Master Agreement (“Mechanical Completion”), of the
Project by or on July 15, 2008.  Borrower failed to obtain Mechanical Completion
of the Project by or on July 15, 2008, which constitutes an Event of Default
under the Master Agreement.


D.           The Master Agreement required Borrower to achieve 100% name plate
production for its ethanol facility and pass required performance tests within
sixty (60) days after achieving Mechanical Completion.  Borrower did not achieve
100% name plate production for its ethanol facility or pass the required
performance tests within sixty (60) days after achieving Mechanical Completion,
each of which constitutes an Event of Default under the Master Agreement.

 
 

--------------------------------------------------------------------------------

 



E.           Article V of the Master Agreement sets forth certain financial
covenants that must be maintained by Borrower at all times.  Borrower has not
complied with the financial covenants set forth in Article V of the Master
Agreement, which constitutes an Event of Default under the Master Agreement.


F.           The Master Agreement, including but not limited to paragraph 9 of
the First Supplement, as amended by paragraph B(5) of the Fifth Supplement,
requires repayment of the Note in level monthly payments of principal and
accrued interest at the Annual Rate so that the principal amount of the Term
Note is fully-amortized over 96 months beginning on April 1, 2010 and ending on
February 1, 2018, with any unpaid balance of outstanding Obligations, if any,
immediately payable to Lender on that date.  Accrued interest is required to be
paid with each principal payment.  Borrower failed to make payments of principal
and accrued interest on the Note as and when required which constitutes an Event
of Default under the Master Agreement.


G.           As of January 31, 2011, there remains due and owing to Lender the
principal amount of $37,578,952.00 under the Note.  Borrower has also agreed to
pay all expenses of collection, enforcement and protection of Lender’s rights
under the Master Agreement, the Note and the other Loan Documents, which
expenses expressly include attorneys’ fees, court costs and other legal expenses
set forth in and contemplated by Section 19 of this Seventh Supplement
(“Collection Costs”).


H.           Borrower has failed to fund the Debt Service Reserve Account as
required under the Loan Documents, which constitutes an Event of Default under
the Loan Documents.


I.           Borrower acknowledges that one or more Events of Default under the
Master Agreement have occurred and remain uncured, including without limitation,
the Events of Default described in Recital C through I of this Seventh
Supplement (the “Defaults”), that such Defaults are material and that while
Lender is not availing itself of remedies and actions that it is entitled to,
Lender does not waive its right to take such other and further action Lender may
deem necessary at any time, now or in the future.


J.           In letters and notices that were delivered by Lender to Borrower,
including those dated on or about February 11, 2009, July 24, 2009 and January
20, 2010, Lender declared a Default by Borrower.  Borrower acknowledges the
existence of the Defaults and also acknowledges receipt from Lender of all
notices and information that may be required under Exhibit 3.19 of the Loan
Documents and applicable law.


K.           Borrower has granted Lender a continuing Lien in all of Borrower’s
now owned or hereafter acquired right, title and interest in and to any and all
of Borrower’s real and personal property assets in order to secure the payment
and performance of all Obligations to or arising in favor of Lender under the
Loan Documents and otherwise.  Lender has duly and timely perfected and recorded
its Liens in the Collateral in accordance with applicable law and retains a
first priority Lien in the Collateral by virtue thereof.  Without limiting the
generality of the foregoing, Lender holds and controls LOC Proceeds (as defined
in the Fifth Supplement) in the approximate amount of $1,025,396.27 in a
restricted account as collateral for the Loans.

 
2

--------------------------------------------------------------------------------

 



L.           Borrower has, on a number of occasions, requested that Lender
forbear from exercising its rights and remedies under the Master Agreement, the
Note and the other Loan Documents as a result of the Defaults in order to afford
Borrower a period of time within which to explore various strategic alternatives
for restoring financial stability and raising additional capital needed for
working capital purposes, debt service and restoring financial
stability.  Lender has previously agreed to forbear for certain periods of time
pursuant to the terms of various Supplements, including the Sixth
Supplement.  Additional Defaults, constituting Events of Default, have occurred
by the Borrower under the Loan Documents and the Sixth Supplement during those
forbearance periods.  The forbearance period under the Sixth Supplement expired
by its own terms on October 1, 2010.  Borrower acknowledges the expiration of
the forbearance period under the Sixth Supplement and the existence of
additional material Defaults thereunder.


M.           To induce the Lender to enter this Seventh Supplement and thereby
further forbear during the Forbearance Period (defined below) from exercising
Lender’s rights, powers and remedies under the Master Agreement, the Note, the
other Loan Documents and the law, Borrower has agreed to adhere to the covenants
and promises set forth herein.


N.           Lender is willing to forbear during the Forbearance Period (defined
below) from exercising its rights, powers and remedies under the Master
Agreement, the Term Note, the other Loan Documents and the law, subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Recitals.  Borrower acknowledges and agrees that each of the
Recitals and facts set forth in Paragraphs A through N above is true and correct
and is incorporated herein by this reference and made a part hereof.


2.           Reaffirmation of the Obligations and the Terms and Undertakings of
the Loan Documents and Other Agreements. Borrower acknowledges and agrees that
the Obligations are due and owing to Lender without setoff, defense or
counterclaims of any kind whatsoever, and that Borrower is absolutely and
unconditionally liable to Lender for the Obligations to the full extent set
forth in the Recitals together with any interest and other costs (including
Collection Costs) that continue to accrue after the date hereof, and that such
liability is not subject to any defense, setoff or counterclaim. Except as
specifically otherwise agreed herein or superseded hereby, Borrower acknowledges
and agrees that the terms of the Master Agreement, the Note, any other Loan
Documents, and any other agreements delivered in favor of Lender prior to the
date hereof are valid and remain in full force and effect in accordance with
their terms, and are hereby reaffirmed and restated effective as of the date
hereof as if fully set forth herein.  Without limiting the generality of the
foregoing, Borrower acknowledges and reaffirms its obligations under Section
8.03 of the Master Credit Agreement.


3.           Validity and Enforceability of the Master Agreement, Note, Loan
Documents and Other Agreements.  Borrower acknowledges and agrees that the
Master Agreement, Note,

 
3

--------------------------------------------------------------------------------

 

and any other Loan Documents, are valid, binding and fully enforceable according
to their terms.  Any technical defects in the Master Agreement, Note, or any
other Loan Documents, whether known or unknown, are hereby unconditionally and
absolutely waived by Borrower. Borrower hereby waives any and all rules of
construction, if any, and arguments that this Seventh Supplement and other Loan
Documents are to be construed against Lender as a result of its participation in
the drafting hereof and thereof.


4.           No Waiver by Lender of Existing Defaults, Rights and
Remedies.  Nothing in this Seventh Supplement or otherwise should or shall be
construed as a waiver by Lender of the Defaults or any other existing Events of
Default; there is no waiver of any existing defaults, whether such defaults have
been specified herein or not.  Lender retains and has not waived any of its
rights and remedies set forth in the Master Agreement, the Note, the other Loan
Documents or provided for at law, including without limitation its continuing
right to enforce its security interest and liens in the Collateral or any
portion thereof.


5.           Forbearance.  Lender is entitled to accelerate the Loan and require
the immediate payment in full of the Obligations. Recognizing that Lender
retains and has not waived any Defaults or any of its rights and remedies under
the Master Agreement, the Note, the other Loan Documents and provided for at
law, the parties understand and agree that Lender has and will continue to have
the immediate right to demand payment of the Obligations and future indebtedness
and to exercise its enforcement rights under the Master Agreement, the Term
Note, and the other Loan Documents. Notwithstanding the foregoing, during the
period (the “Forbearance Period”) commencing on the date hereof and ending on
the earlier to occur of June 30, 2011 or the date that any Event of Default
(defined below) under this Seventh Supplement occurs, Lender will forbear from
exercising its enforcement rights, including its rights in and against the
Collateral or otherwise under any operative agreement.


6.           Application of LOC Proceeds.  Lender is entitled to apply the LOC
Proceeds to the Obligations in such order and manner as Lender may elect in its
sole and absolute discretion.  Without limiting the foregoing, Lender shall have
the right to apply the LOC Proceeds, at anytime or from time to time during the
Forbearance Period in its sole and absolute discretion and without prior notice
or separate consent (this Seventh Supplement constituting Borrower’s affirmative
consent), and may apply the LOC Proceeds, in part or in whole, to the
Obligations owed by Borrower to Lender in such order and manner and at such time
as Lender may elect in its sole and absolute discretion.  The existence of the
LOC Proceeds (or any application thereof) shall not relieve Borrower from any
obligation to pay or satisfy the Obligations under the Loan Documents as and
when they become due.


7.           Conditions Precedent to Effectiveness of this Seventh
Supplement.  This Seventh Supplement shall not be effective as against Lender
unless and until each of the following conditions shall have been satisfied in
Lender’s sole and absolute discretion or waived by the Lender in writing, for
whose sole benefit such conditions exist:


a.      Payment of Fees and Costs.  Lender shall have received all past-due
principal and accrued but unpaid interest under the Note and the payment of all
Collection Costs.

 
4

--------------------------------------------------------------------------------

 

b.      Representations and Warranties.  The representations and warranties of
Borrower in the Master Agreement, except those set forth at Section 3.05(a)(1),
Section 3.06(c) and Section 3.08 of the Master Credit Agreement insofar as they
relate to the TIF Transaction, are true and correct in all material respects as
of the date hereof.


c.      No Default.  As of the date hereof and at all times during the
Forbearance Period no Event of Default (defined below) shall occur.


d.      Delivery of Executed Master Netting and Setoff Agreement.  Lender shall
have received a fully executed copy of the Master Netting and Setoff Agreement
(the “Processing Agreement”) by and between Borrower and Tenaska Biofuels, LLC
(“Tenaska”).


e.      Delivery of Collateral Assignment.  Lender shall have received the
Assignment of the Processing Agreement by duly executed by Borrower and Lender,
which shall constitute delivery thereof by Borrower, together with the delivery
of the related Consent and Agreement of Tenaska.


f.      Delivery of Executed Seventh Supplement.  Lender shall have executed and
delivered this Seventh Supplement to Borrower and shall have received this
Seventh Supplement duly executed by Borrower which shall constitute delivery
thereof by Borrower.


8.           Representations and Warranties.  Borrower hereby represents and
warrants to the Lender as follows:


a.      Corporate Power; Authorization.  Borrower has the full legal power, and
has been duly authorized by all requisite corporate or limited liability company
action, to execute and deliver this Seventh Supplement and the agreements set
forth herein or contemplated hereby, and to perform its obligations hereunder
and thereunder.  Borrower has duly executed and delivered this Seventh
Supplement, which agreement is fully enforceable in accordance with its terms.


b.      Accuracy of Financial Information.  All financial information concerning
Borrower, Borrower’s operations, and the Collateral, including without
limitation the Budget (as defined below), all financial statements, reports and
other records concerning the same provided to Lender as of the date hereof, has
been maintained in a timely, accurate and complete manner in accordance with
generally accepted accounting principles, and such information accurately and
honestly reflects and represents the capital structure of Borrower, its assets
(including the Collateral) and liabilities, and its treatment of the same,
including without limitation Borrower’s accounts receivable, accounts payable,
and customer deposits.


c.      Preservation of Value of Collateral.  Borrower represents and warrants
that, during the Forbearance Period, the value of the Collateral shall be
maintained and not deteriorate.
 
d.      No Violation. The execution, delivery, and performance of this Seventh
Supplement do not and will not (i) violate any law, rule, regulation, or court
order to which

 
 
5

--------------------------------------------------------------------------------

 

Borrower is subject, or (ii) conflict with or result in a breach of Borrower’s
organizational documents or any agreement or instrument to which Borrower is a
party or by which its properties are bound.


9.           Covenants.  Borrower hereby agrees and covenants that during the
Forbearance Period:


a.      Payments in the Ordinary Course of Business.  Borrower shall make
payments on its trade payables and other operating expenses only in the ordinary
course of its business and only to the extent that the payment thereof does not
constitute or result in an Event of Default.


b.      Compliance with this Seventh Supplement.  Borrower shall be in
compliance with all of the terms and conditions of this Seventh Supplement.


c.      Conduct Business in Ordinary Course. Borrower shall conduct its
operations and business in the ordinary course of business and shall not
accelerate the payment, or cause the acceleration of any payment, of any amount
due to any vendor; provided, however, that the conduct of business contemplated
by the Processing Agreement shall be considered in the ordinary course of
business during the Forbearance Period.


d.      Compliance with Loan Covenants and Obligations.  Except as otherwise
expressly provided for herein, Borrower shall continue to comply with all
covenants and other obligations of Borrower under the Master Agreement, the
Note, and all other Loan Documents, including without limitation covenants and
obligations concerning the Collateral, the incurring and repayment of any
Indebtedness on the part of Borrower and the creation or suffering to exist any
Lien on any of Borrower’s assets or properties whether now owned or hereafter
acquired.


e.      Financial Plan.  On or before March 31, 2011, Borrower shall deliver to
Lender a comprehensive strategic financial plan, or update to the extent
necessary any strategic plan previously delivered to account for any changes in
such previous plan or developments (the “Strategic Plan”), in form acceptable to
Lender in its sole and absolute discretion.  The Strategic Plan shall (1) set
forth in reasonable detail Borrower’s plans for raising a minimum of $10 million
in equity capital (“Additional Equity Capital”) prior to the expiration of the
Forbearance Period, or a lesser amount if agreed to by Lender in its sole and
absolute discretion, reflecting reduced working capital requirements resulting
from the implementation of the Processing Agreement, (2) identify in sufficient
detail contemplated use of proceeds, (3) include pro forma balance sheets,
income statements and statement of cash flow, each on a monthly and cumulative
basis, through December 31, 2011, and (4) set forth in sufficient detail
assumptions with respect to forward-looking information that are material to the
Strategic Plan.  Prior to the expiration of the Forbearance Period, Borrower
shall enter into agreements with third parties necessary to complete, as
applicable, the raising of the Additional Equity Capital; provided, however,
Borrower shall not enter any such agreement without first obtaining the prior
written consent of Lender, which Lender may decline to grant in its sole and
absolute discretion.
 
f.  Financial Information. Borrower shall maintain all books and records
concerning Borrower, Borrower’s operations and the Collateral in a timely,
accurate and
 
 
6

--------------------------------------------------------------------------------

 


complete manner in accordance with generally accepted accounting principles and
shall promptly provide Lender with financial statements, reports or other
records of Borrower and financial summaries concerning the Collateral in
accordance with the Loan Documents, or if not specified therein, upon and in
accordance with Lender’s request.  Notwithstanding the generality of the
foregoing, Borrower shall deliver to Lender the following reports:


 
i.
No later than the twenty-fifth (25th) day of each month during the Forbearance
Period, Borrower shall deliver to Lender a budget of all anticipated expenses
for the following month (each, a “Budget”);



 
ii.
Within fifteen (15) days of each month-end during the Forbearance Period,
Borrower shall deliver to Lender monthly financial statements including, without
limitation, a balance sheet, an income statement and a statement of cash flows;



 
iii.
Within fifteen (15) days of each month-end during the Forbearance Period,
Borrower shall deliver to Lender a variance report which shall describe in
reasonable detail all variances between the Budget submitted for the preceding
month in accordance with Paragraph 9(f)(i) and Borrower’s actual financial
performance during the immediately preceding month (the “Monthly Variance
Report”).  The Monthly Variance Report shall also describe in reasonable detail
the reason(s) for all variances listed therein; and



 
iv.
Within fifteen (15) days of each month-end during the Forbearance Period,
Borrower shall deliver to Lender a report describing (a) the status of all
actions and milestones set forth in the Strategic Financial Plan, (b) the
reasons for failure to achieve any milestones set forth in the Strategic Plan,
and (c) any modifications to the Strategic Plan proposed by Borrower.



g.      Status Reports and Information.  Borrower shall keep Lender informed on
a timely basis of its efforts and progress toward obtaining Additional Equity
Capital.  Without limiting the generality of the foregoing, Borrower shall
provide Lender with bi-monthly written status and progress reports on its
efforts to raise Additional Equity Capital.  Borrower’s representatives,
professionals (including, without limitation, Ascendant Partners, Inc. and any
other advisor retained by Borrower) and their officers shall participate in
periodic telephonic or in-person conferences with Lender, as Lender may request,
and further agree to provide to Lender status reports on Borrower’s operations
and Collateral and other information concerning Borrower as Lender may request
from time to time.


h.      Restricted Payments.  During the Forbearance Period, Borrower shall not
make any Restricted Payments or payments for director fees or payments on
Indebtedness for borrowed money, including without limitation payments related
to tax increment financing or indebtedness to former or current officers,
directors or members of Borrower.  Notwithstanding the foregoing, Borrower is
authorized to reimburse directors for travel expenses and to pay salary

 
7

--------------------------------------------------------------------------------

 

and benefits due to directors who are also employees of the Borrower, in all
respects consistent with past practices and in customary amounts.


i.      Material Developments.  Borrower’s representatives, professionals and
their officers shall promptly advise Lender of any material adverse developments
in the business or operations of Borrower or matters that could reasonably be
expected to negatively impact Borrower’s Budget or otherwise constituting, with
or without the passage of time, a Material Adverse Effect.


j.      Processing Agreement.  Borrower will not amend, modify, waive or release
any of its rights or any other terms or conditions under the Processing
Agreement without the prior written consent of Lender.


k.      Further Assurances. Borrower shall execute such other and further
documents and instruments and shall take such further action as the Lender may
request to implement the provisions of this Seventh Supplement, the Master
Agreement, the Note and the other Loan Documents and to perfect the Liens
created and evidenced by the Loan Documents and protect and preserve the
Collateral (including the value thereof) and Lender’s interests therein.


10.           Event of Default.  An “Event of Default” shall mean, with respect
to the Borrower, the occurrence of any one or more of the following events:


a.      Any breach or default under or any Event of Default described in the
Master Agreement or any of the Loan Documents, or any of the documents executed
in connection with this Seventh Supplement, that are not existing or are
existing but have not been disclosed to the Lender as of the date of this
Seventh Supplement;


b.      The failure to timely make any payment required on account of the
Obligations or otherwise arising under the Master Agreement, the Note, the other
Loan Documents, this Seventh Supplement or any other agreement between the
parties;


c.      The occurrence or nonoccurrence of any fact, circumstance or thing that
in any material respect negatively impacts the Borrower’s Budget or prospects on
or before the expiration of the Forbearance Period;


d.      The occurrence or nonoccurrence of any fact, circumstance or thing that
in any material respect negatively impacts, impairs or delays the prospects for
raising the Additional Equity Capital prior to the expiration of the Forbearance
Period;


e.      The occurrence of any fact, circumstance or thing that erodes,
diminishes or negatively impacts the nature, extent or value of the Collateral;
 
f.      Any instrument, document, report, schedule, agreement, representation or
warranty, oral or written, made or delivered to Lender by Borrower, or any of
Borrower’s directors, officers, shareholders, agents, or representatives in
connection with this Seventh Supplement is untrue or incorrect in any material
respect when made or delivered;

 
8

--------------------------------------------------------------------------------

 



g.      The attachment of any tax or other lien against or any levy,
garnishment, repossession or seizure (or any attempted attachment, levy,
garnishment, repossession or seizure) upon any of the assets of Borrower by any
Person;


h.      Any breach, default or event of default, however specified or
denominated, shall occur by Borrower or Tenaska under the Processing Agreement;


i.      Any provision contained in this Seventh Supplement, the Master
Agreement, the Note or any other Loan Document in connection with any of the
Borrower’s obligations hereunder or any of Borrower’s obligations thereunder
shall, at any time, cease to be in full force and effect, or shall be revoked or
declared null and void, or the validity or enforceability thereof shall be
contested by Borrower, or any of the same shall deny or challenge any further
liability or obligation hereunder or thereunder, as the case may be;


j.      The filing by or against Borrower of any Insolvency Proceeding (as
defined below);


k.      Any occurrence or nonoccurrence of an event, including but not limited
to unremedied material adverse changes in the financial circumstances of
Borrower, which Lender reasonably deems to materially impair the prospect of
punctual performance under this Seventh Supplement or other Loan Documents or to
materially impair the Collateral or the value thereof or any of Lender’s rights
therein;


l.      Any occurrence or nonoccurrence of an event, including but not limited
unremedied material adverse changes in the financial circumstances of Borrower
or inability of Borrower and its professionals to obtain sufficient firm
commitments, which Lender reasonably deems to impair, delay or render unlikely
the prospect of obtaining the Additional Equity Capital on or before the
expiration of the Forbearance Period;


m.      The exercise by the tax increment financing lender of any right or
remedy under any tax increment financing loan documents to which Borrower is
party on account of any default specified by any tax increment financing lender
(other than the commencement of that certain legal proceeding against Borrower,
which event Borrower has disclosed and hereby acknowledges constitutes a Default
under the Sixth Supplement and other Loan Documents that has not been waived by
Lender);


n.      The issuance or entry of any judgment, decree or order for the payment
of money against Borrower or the award of equitable relief in connection with
that certain legal proceeding currently or hereafter commenced in Douglas
County, Nebraska District Court or in any other court by Arbor Bank or its
successors and assigns, on behalf of participating lenders, in connection with
an alleged default specified by the tax increment financing lender; or
 
o.      Borrower fails to observe any covenant or agreement in or otherwise
defaults under the terms of this Seventh Supplement.

 
9

--------------------------------------------------------------------------------

 

 
11.           Remedies.  Time is of the essence of this Seventh Supplement. Upon
the occurrence of any Event of Default: (i) the Obligations together with any
then-accrued but unpaid interest and then-incurred but unpaid fees and costs
under the Master Agreement, the Note, and all other Loan Documents shall
automatically become immediately due and payable, without notice or demand; (ii)
Lender may, in its sole and absolute discretion, terminate this Seventh
Supplement; (iii) Lender may, in its sole and absolute discretion, terminate
Borrower’s authority to use cash collateral of Lender; (iv) Lender may proceed
to protect, exercise, and enforce any and all such rights, powers, privileges
and remedies as may be provided by this Seventh Supplement, the Master
Agreement, the Note or any other Loan Documents and/or under law or in equity,
including but not limited to (a) enforce its Liens on and security interests in
the Collateral, (b) deliver any Instruction to Tenaska regarding the payment,
direction or disposition of funds under the Processing Agreement, (c) exercise
any and all rights under or pursuant to any Control Agreements or Collateral
Assignments, (d) take possession of the Collateral without demand or legal
process, and (e) sell, lease or otherwise dispose of the Collateral at a public
or private sale.  Borrower irrevocably agrees that, upon the commencement or
during the pendency of any action to foreclose any Lien or any right under the
Loan Documents (or any remedies of Lender under it, without regard to the
adequacy or inadequacy of the Collateral for security for the Obligations), that
the court may appoint a receiver of the Collateral without bond, and may empower
the receiver to take possession of the Collateral and collect the rents, issues,
proceeds and profits of the Collateral and exercise such other powers as the
court may grant.  Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, at Lender’s option, singly in
any order or sequence, or concurrently, and no failure on the part of Lender to
exercise, and no delay in exercising, any right or remedy under this Seventh
Supplement, the Master Agreement, the Note, any other Loan Documents or provided
for at law or in equity shall operate as a waiver thereof, and no single or
partial exercise of any right or remedy shall preclude any other or future
exercise thereof, or the exercise of any other right.  Borrower agrees to
cooperate with Lender in connection with the exercise of any right or remedy and
further agrees that it will not interfere with any right, remedy or power of
Lender provided in this Agreement or an other Loan Documents or now or hereafter
existing at law or in equity or by statute or otherwise, or the exercise or
beginning of the exercise by Lender of any one or more of such rights, powers or
remedies.  Any inconsistencies among this Seventh Supplement, the Master
Agreement, the Note, and the Loan Documents and any documents executed in
connection with this Seventh Supplement will be interpreted in the manner most
favorable to Lender and, in particular, in any manner so as to provide Lender
the broadest scope of rights and remedies.


12.           Offset.  In addition to (and not in limitation of) the remedies
set forth in Section 11, upon the occurrence of any Event of Default and
thereafter while the same be continuing, Borrower hereby irrevocably authorizes
Lender to set off any Obligations against all deposits, credits or rights to
payment of Borrower, howsoever arising, with and any and all credits, rights to
payment or other claims of Borrower against Lender.  Such right shall exist
whether or not Lender shall have made any demand hereunder or under any Loan
Document or any other agreement between the parties, whether or not the
Obligations, or any part thereof, or deposits or credits held for the account of
Borrower is or are matured or unmatured, and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to Lender.  Nothing in this Seventh Supplement shall be deemed a
waiver or prohibition of or

 
10

--------------------------------------------------------------------------------

 

restriction on Lender to all rights of banker’s lien, setoff and counterclaim
available pursuant to applicable law.


13.           Amendments; Remedies; Marshalling.  This Seventh Supplement can be
waived, modified, amended, terminated or discharged only in a writing signed by
Lender.  A waiver so signed shall be effective only in the specific instance and
for the specific purpose given.  Mere delay or failure to act shall not preclude
the exercise or enforcement of any rights and remedies available to
Lender.  Borrower hereby waives all requirements of law, if any, relating to the
marshalling of assets which would be applicable in connection with the
enforcement by Lender of its remedies hereunder, absent this waiver and
recognizes, acknowledges and agrees that the Lender exercise each and every
power or remedy from time to time and as often and in such order as may be
deemed expedient by Lender, and the exercise or the beginning of the exercise of
one power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy.


14.           Agreements Concerning the Collateral.


a.         Disposition of Collateral.  Borrower hereby renounces and waives all
rights that are waiveable under the Uniform Commercial Code as enacted by the
laws of the State of North Dakota or any other applicable jurisdiction with
respect to the Collateral. Without limiting the generality of the foregoing,
Borrower hereby renounces and waives rights (i) to notice of disposition of the
Collateral, (ii) to redemption of the Collateral, and (iii) to require mandatory
disposition within a fixed period of time.  Borrower agrees, to the maximum
extent permitted by applicable law, that following the occurrence of an Event of
Default Borrower will not at any time plead, claim or take the benefit of any
homestead, appraisement, evaluation, stay an extension laws now or hereinafter
in force.


b.       Consent to Relief from Automatic Stay.  Borrower acknowledges and
agrees that Lender’s forbearance and other accommodations have provided
substantial benefits to Borrower and afforded Borrower time to rehabilitate its
business and improve its prospects and cure the outstanding Defaults.  Borrower
hereby agrees that if it shall (1) file or be the subject of any petition under
Title 11 of the U.S. Code as the same may be amended from time to time (the
“Bankruptcy Code”), (2) be the subject of any order for relief issued under the
Bankruptcy Code, (3) file or be the subject of any petition seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors
(individually, an “Insolvency Proceeding” and, collectively, “Insolvency
Proceedings”), (4) seek, consent to, or acquiesce in the appointment of any
trustee, receiver, conservator, or liquidator, (5) be the subject of any order,
judgment, or decree entered by any court of competent jurisdiction approving a
petition filed against the Borrower in any Insolvency Proceeding, then Lender
shall thereupon be entitled to relief from any automatic stay imposed by Section
362 of the Bankruptcy Code, or from any other stay or suspension of remedies
imposed in any other manner with respect to the exercise of the rights and
remedies otherwise available to the Lender under the Master Agreement, the Note
or any other Loan Documents to realize upon the Collateral.  Borrower hereby
covenants and agrees not to assert any defense, oppose or otherwise contest any
motion for relief from the automatic stay brought by or on behalf of Lender in

 
11

--------------------------------------------------------------------------------

 

connection with any Insolvency Proceeding.  Borrower acknowledges that the
agreements and covenants set forth in this subparagraph (b) of this Section 14
served as a material inducement for Lender’s willingness to forbear and enter
into this Seventh Supplement.


15.           No Waiver, Etc.  No failure or delay by Lender in exercising any
rights, powers or remedies under this Seventh Supplement, the Master Agreement,
the Note, the other Loan Documents, or any other obligations of Borrower to
Lender will be a waiver thereof.  The acceptance by Lender of any partial
performance as to any duty of performance owed to Lender will not operate to
impair Lender’s rights to obtain or demand the full performance thereof.


16.           Release of Claims.  In consideration of this Seventh Supplement
and the forbearance and other consideration afforded hereby, Borrower hereby
fully and finally releases, remises, acquits, and forever discharges, with
prejudice, Lender and Lender’s employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, members,
shareholders, participants, predecessors, successors and assigns, subsidiary
corporations, parent corporations, affiliates and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages, and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any manner or things done, omitted, or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Seventh Supplement, the Master Agreement, the Note, or any other Loan Documents,
including but not limited to, claims, liabilities or obligations relating to any
settlement negotiations, representations, commitments, arrangements,
liabilities, offsets or deductions of sums owed to or by Borrower (all of the
foregoing hereinafter called the “Released Matters”).  Borrower acknowledges
that the agreements in this paragraph are intended to be in full satisfaction of
all or any alleged injuries or damages arising in connection with the Released
Matters.  Borrower represents and warrants to Lender that it has not purported
to transfer, assign, or otherwise convey any right, title, or interest of
Borrower in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.


17.           Waiver. BORROWER HEREBY WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH BORROWER MAY NOW HAVE OR HEREAFTER
MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING OR EXERCISING ANY RIGHT, POWER OR
PRIVILEGE UNDER OR IN CONNECTION WITH THIS SEVENTH SUPPLEMENT OR THE LOAN
DOCUMENTS.  BORROWER RATIFIES AND CONFIRMS WHAT LENDER MAY DO PURSUANT TO THE
TERMS OF THIS SEVENTH SUPPLEMENT OR THE LOAN DOCUMENTS.  THIS PROVISION, AND THE
RELEASES SET FORTH IN SECTION 16 OF THIS SEVENTH SUPPLEMENT, IS A MATERIAL
INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWER.


18.           Effect of Acknowledgments.  Any and all acknowledgments contained
in this Seventh Supplement, including but not limited to those contained in
Sections 1, 2, and 3 above,

 
12

--------------------------------------------------------------------------------

 

are intended to be and may be construed to be affirmative covenants,
representations and warranties of Borrower.


19.           Collection Costs.  Borrower will pay Lender on demand all of
Lender’s costs and fees, including but not limited to reasonable attorneys’
fees, incurred in connection with the Obligations and the Loan Documents.  Such
costs and fees shall include, but not be limited to, unpaid expenses and fees
relating to the preparation and execution of the Loan Documents, this Seventh
Supplement and of any other documents and instruments executed in connection
with the Loan Documents or this Seventh Supplement, and also including but not
limited to expenses and fees relating to the enforcement of the Loan Documents
and of any other documents and instruments executed in connection with this
Seventh Supplement.


20.           Jury Trial Waiver.  EACH OF THE PARTIES TO THIS SEVENTH SUPPLEMENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHTS IT MAY HAVE TO TRIAL BY JURY WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF OR
CONNECTED WITH THE LOAN DOCUMENTS, THIS SEVENTH SUPPLEMENT, OR ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS SEVENTH SUPPLEMENT, ANY TRANSACTIONS OR
OCCURRENCES ARISING THEREFROM, OR THE ENFORCEMENT AND/OR INTERPRETATION OF ANY
OF THE FOREGOING.  EACH OF THE PARTIES HERETO (A) REPRESENTS THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY, AND VOLUNTARILY GIVEN; (B) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (C) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS, REPRESENTATIONS AND CERTIFICATIONS IN THIS SECTION.


21.           Governing Law; Jurisdiction; Venue; Consent to Services of
Process.  Except to the extent governed by applicable Federal Law, this Seventh
Supplement shall be governed by and construed in accordance with the internal
Laws of the State of North Dakota (without giving effect to the conflicts of
laws principles thereof).  The parties hereto consent to the jurisdiction of the
state and federal courts located in the State of North Dakota to resolve any and
all disputes under this Seventh Supplement or otherwise and waive any argument
that venue in such forum is inconvenient (all as more specifically set forth in
the Section 8.05 of the Master Agreement, which provision, the parties
acknowledge, is applicable to this Seventh Supplement as if fully set forth
herein).
 
22.           Advice of Counsel.  Each of the parties to this Seventh Supplement
has obtained such counsel as each deems appropriate before entering into this
Seventh Supplement, and each has independently determined to enter into this
Seventh Supplement.

 
13

--------------------------------------------------------------------------------

 





23.           Entire Agreement.  There are no oral side agreements between
Borrower and Lender relative to the terms hereof; the Master Agreement, the
Note, the other Loan Documents and this Seventh Supplement, and the documents
executed in connection with this Seventh Supplement, represent the entire
agreement between the parties relative to the subject matter hereof (superseding
any prior or contemporaneous agreements or representations affecting the same
subject matter) and which cannot be modified except in writing.


24.           Severability.  Any provision of this Seventh Supplement which is
prohibited or unenforceable will be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining portions of
this Seventh Supplement.


25.           Headings.  The bold-faced headings at the beginning of each
paragraph are for convenience only and are not intended to be part of the
substance of this Seventh Supplement; any perceived inconsistencies between the
heading and the text are to be governed exclusively by the text.


26.           Counterparts.  This Seventh Supplement may be executed in
facsimile and in any number of counterparts and by different parties to this
Seventh Supplement in separate counterparts, each of which, when so executed,
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.


27.           Continuing Effect.  The Master Agreement, the Note and the other
Loan Documents shall remain in full force and effect except to the extent
specifically modified by this Seventh Supplement.


28.           Further Assurances.  Borrower shall execute such other and further
documents and instruments and shall take such further action as Lender may
reasonably request to implement the provisions of this Seventh Supplement and
the other Loan Documents.  Without limiting the generality of the foregoing,
Borrower agrees to cooperate with Lender in connection the assignment and
prosecution of any and all tort claims and commercial tort claims that Borrower
may now or hereafter have against any Person.


29.           Reservation of Rights.  NOTHING CONTAINED IN THIS SEVENTH
SUPPLEMENT OR OTHERWISE SHALL BE DEEMED TO CREATE A COURSE OF DEALING OR
OTHERWISE ENTITLE BORROWER TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION, OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS, OR AGREEMENTS CONTAINED IN THE MASTER AGREEMENT OR ANY OTHER LOAN
DOCUMENTS IN SIMILAR OR DIFFERENT CIRCUMSTANCES IN THE FUTURE.  BORROWER
ACKNOWLEDGES AND AGREES THAT THIS SEVENTH SUPPLEMENT SHALL NOT BE DEEMED AN
AGREEMENT BY LENDER TO MAKE OR RENEW ANY LOANS, GRANT ANY FURTHER WAIVERS OR
EXTEND ANY FORBEARANCES OR FINANCIAL ACCOMMODATIONS OTHER THAN THOSE
SPECIFICALLY CONTAINED HEREIN.


 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Seventh Supplement to be executed effective as of the date first
above written by their duly authorized representatives.
 
 

BORROWER:               NEDAK ETHANOL, LLC              

 

By: /s/ Jerome Fagerland     Name: Jerome Fagerland     Title: President        
            By: /s/ Everett Vogel        Name: Everett Vogel        Title:
Chairman of the Board    

 
 
 

LENDER:               AGCOUNTRY FARM CREDIT SERVICES, FLCA              

 

By: /s/ Randolph L. Aberle        Name: Randolph L. Aberle     Title: Vice
President    

 


 
15

--------------------------------------------------------------------------------

 
